        Case 1:19-cv-01512-ELR Document 93 Filed 01/10/20 Page 1 of 2




          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION


AMANDA DUREN,                             *

                                          *

            Plaintiff, *
                                          *

      v. * 1:19-CV-01512-ELR
                                          *

INTERNATIONAL FOLLIES, INC. *
(Vb/a CHEETAH and *
JACKBRAGLIA, *
                                          *

             Defendants. *
                                          *




                                    ORDER


      Currently before the Court are Defendants' Motion for Reconsideration/and or


Clarification [Doc. 61], Plaintiffs Second Motion for Extension of Discovery

[Doc. 64], and Plaintiffs Motion for Contempt as to Schulten, Ward, Turner & Weiss,

LLP. [Doc. 67]. In order to resolve these pending motions, the Court finds that an in

camera review of certain documents on Defendants' privilege log is necessary. Thus,


the Court orders Defendants to file under seal documents on their privilege log [See

Docs. 52-2, 56-8] related to tip pooling within fourteen (14) days from the date of

entry of this order. Accordingly, the Court DIRECTS Defendants to make the
         Case 1:19-cv-01512-ELR Document 93 Filed 01/10/20 Page 2 of 2




requisite productions and filings within fourteen (14) days from the date of entry of

this order.

                             It^
       SO ORDERED, this IU day of January, 2020.




                                             Eleanor L. Ross
                                             United States District Judge
                                             Northern District of Georgia
